Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 12/1/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election of Group I in Applicant’s amendment and response filed 10/15/19. 

Claims 1-3, 6, 7 and 12-14 are presently being examined.  

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. Claims 1-3, 6, 7 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 12/1/21.

This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Claim interpretation:  There is no definition in the specification for the limitation “antigen segments”. In the absence of a limiting definition, the said limitation is being interpreted as the “antigen segments” collectively (but not each) comprise at least one predetermined CD8+ T cell epitope and at least one predetermined CD4+ T cell epitope, or that each antigen segment can comprise at least one predetermined CD8+ T cell epitope and at least one predetermined CD4+ T cell epitope. Note that  claim 14 appears to recite that the at least one of the antigen segments can comprise just one or the other of the T cell epitopes.  A CD8+ T cell epitope is generally length limited to the length that can span the length of the closed peptide binding groove of a MHC class I molecule (generally 8-10 amino acid residues in length) and when so bound, induce a CD8+ T cell response.  A CD4+ T cell epitope is one that can bind in the MHC class II binding groove and when so bound induce a CD4+ T cell response.

Applicant has broadly claimed a fusion protein/composition thereof for administration to a human subject, comprising two or more antigen segments and one or more cleavage site sequences located between the antigen segments,
	wherein each of the cleavage site sequences consists of LRMK (SEQ ID NO: 9) that is a cleavage site of cathepsin S, each of the antigen segments is directly connected to one another by one of the cleavage site sequences, the antigen segments are derived from a viral antigen or tumor antigen and are 15-35 amino acids in length, and the antigen segments either individually or collectively comprise at least one antigen segment comprising a predetermined CD8+ T cell epitope and at least one antigen segment comprising a predetermined CD4+ T cell epitope (instant dependent claim 1 and instant dependent claim 7), and including the limitations recited in the following dependent claims:
wherein the fusion protein comprises greater to or equal to 3 antigen segments (dependent claim 2), 
wherein the fusion protein has the structure shown in formula I recited in dependent claim 6, 
wherein the fusion protein comprises greater than or equal to 5 antigen segments (dependent claim 12), or 
wherein the fusion protein comprises greater than or equal to 10 antigen segments (dependent claim 13), or 
wherein at least one of the antigen segments contains a cleavage site sequence LRMK and at least one cleavage product of the at least one of the antigen segments is a predetermined CD8+ T cell epitope or a predetermined CD4+ T cell epitope (dependent claim 14).  

The specification does not disclose a representative number of species of claimed fusion protein because:  

(1) it does not disclose a representative number of antigen segments that comprise at least one predetermined CD8+ T cell epitope and at least one predetermined CD4+ T cell epitope (in the instance wherein each antigen segment comprises at least both said T cell epitopes) or a representative number of antigen segments that comprise at least one predetermined CD8+ T cell epitope and at least one predetermined CD4+ T cell epitope (in the instance where the antigen segments collectively (but not each) comprise both T cell epitopes for the breadth of all protein antigens from a viral antigen or a tumor antigen (the genus of the latter being virtually unlimited number in view of personalized cancer neoepitopes) and for the combination of all human MHC class I (i.e., a genus of over 9,000 different MHC or “HLA” I molecules) -restricted CD8+ T cell epitopes with all MHC class II molecules (i.e., a genus of over 3,000 different MHC class II molecules) (all claims) and also note that MHC class I-restricted CD8+ T cell epitopes are generally 8-10 amino acid residues in length due to the closed nature of the MHC class I peptide binding groove/site, 

(2) it does not disclose a representative number of species of antigen segments that comprise a predetermined CD8+ T cell epitope and/or a predetermined CD4+ T cell epitope that has the functional property of a subsequence thereof that is a predetermined T cell epitope being a cleavage product when appended to LRMK either directly or indirectly (instant dependent claim 14), 

(3) it does not disclose a representative number of a cell-penetrating peptide (instant claim 6) and there is no evidence of record for a structure/function relationship between the primary sequence of such a peptide and the functional property of cell penetration;

In addition, the antigen segments comprising the said epitopes cannot be envisioned a priori; a method of discovery would have to be performed to determine the amino acid sequences of the antigen segments comprising the said epitopes;

With regard to claim 14, there is no structure function relationship between the primary structure of an antigen segment that has LRMK amended thereto as well as a predetermined T cell epitope and can still retain the functional property of the predetermined T cell epitope being cleaved/liberated from the amino acid sequence in which it is embedded, wherein the embedding sequence; that is, wherein the flanking amino acid residues around the predetermined T cell epitope are not significant contiguous natural sequence from the protein of origin sufficient to allow endogenous processing of the predetermined T cell epitope (due to the “comprising” language  in the claim allowing for other amino acid flanking sequences around the antigen segment, any length of the antigen segment, any position for the predetermined T cell epitope in the antigen segment, any position of the LRMK relative to the predetermined T cell epitope, and the consideration especially with class I MHC binding epitopes (CD8+ T cell epitopes) that length of the epitope peptide is important due to the closed nature of the MHC class I peptide binding groove).  In addition the make-up of the flanking sequences around the predetermined T cell epitope can create neoepitopes that can influence processing/cleavability/liberation of the predetermined T cell epitope, further evidence that a structure/function relationship between the primary amino acid sequence and the presence of the predetermined T cell epitope is not correlative to the predetermined T cell epitope being a “cleavable product” as is recited in claim 14). 
With regard to claim 6, there is no structure function relationship between the primary amino acid sequence of a peptide and the functional property of being “a cell-penetrating peptide”.  

Evidentiary reference HLA Nomenclature 2015 (of record) teaches that there are over about 12,542 human MHC molecules alone.  

The claimed fusion protein comprises T cell epitopes that are antigen segments from multiple antigens from the universe of all viral or tumor antigens (claim 3).  

Viruses are prokaryotes.  Evidentiary reference Ali-Khan et al (Current Protocols in Protein Science, 2002: 22.1.-22.1.19, of record) underscores the breadth of the genus of antigens from natural repertoires.

Ali-Khan et al teach that most prokaryotes have genomes ranging from 1,000 to about 4,500 open reading frames (ORFs), that there is minimal post-translational processing of proteins, and therefore the maximum number of unique proteins that can be produced is close to the number of ORFs (see entire reference, especially page 22.1.2 at section spanning columns 1-2).  

Evidentiary reference Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74, of record) underscores that the number of cancer antigens are virtually unlimited and can be patient specific and not shared.

Schumacher and Schrieber teach that a large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific.  Deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual and predict potential neoantigens, and potential MHC binding peptides can be predicted, or isolated, and used to query T cell reactivity (para spanning pages 69-70, Fig. 1).  Schumacher and Schrieber further teach that “it should be kept in mind that the presence of a neoantigen does not equal the induction of T cell reactivity”, due to e.g., hindering activation of T cells by the tumor microenvironment (page 70 at para spanning cols 2-3).  Schumacher and Schrieber estimate the neoantigen repertoire in human cancer of 10 somatic mutations per Mb of coding DNA corresponds to about 150 nonsynonymous mutations within expressed genes (Fig. 2) (see entire reference).  

There is no evidence of record for a representative number of antigen segments comprising either individually or collectively at least one predetermined CD8+ T cell epitope and at least one predetermined CD4+ T cell epitope for the breadth of all protein or polypeptide viral or tumor antigens and all human MHC molecules.

As was also noted in the prior Office Action of record, the working examples pertaining to mycobacterial protein antigen fusion proteins do not constitute a representative number of species, and particularly not for viral or tumor antigens:

“The specification discloses two species of artificial multi-antigen fusion protein, “ESAT6/CFP10” (SEQ ID NO: 1) (Mycobacterium tubercule bacillus ESAT6 and CFP10 proteins, page 11 at lines 12-14, Example 1) and HPV16-E7 multi-antigen fusion protein (see the description of the drawings for Figures 2 and 4).   The specification discloses at Example 1 that SEQ ID NO: 1 comprises 282 amino acid residues that comprises long contiguous sequences larger than those that can bind to MHC class I certainly, and generally longer than those that bind to MHC class II, interspersed with cathpesin S cleavage sites, i.e.,  63 amino acid residues, 25 amino acid residues, 35 amino acid residues and 98 amino acid residues, these portions interspersed by the cathepsin S linker LRMK (SEQ ID NO: 9); however, the specification does not disclose if the contiguous subsequences are subsequences of the ESAT6 or CFP10 proteins or if they are fused multiple MHC class I and/or MHC class II binding peptide sequences.  If the said contiguous subsequences are natural subsequences of the ESAT6 or CFP10 proteins, these presumably contain natural sites permissive of in vivo processing in an APC to MHC class I binding peptides.  The specification further discloses an antigen fusion protein from ovalbumin protein (OVA), but does not disclose the makeup thereof (Example 3).  The specification also discloses a survivin antigen fusion protein, but does not disclose its components nor their orders (Example 9).  These few species are not representative of the claimed genus of fusion protein.”

The instant specification discloses that vaccine proteins are delivered to antigen presenting cells (APCs) such as dendritic cells, that Th CD4+ T cells can stimulate and amplify cytotoxic CD8+ T cells and provide help to B cells to produce antibodies and that CD8+ cytotoxic T cells (CTLs) can specifically recognize and “dissolve” [lyse] target cells containing target antigens.   The specification further discloses that activation of specific CD8+ T cells depends on the antigen that can be efficiently presented to MHC class I molecules (or HLA-I in humans) (page 2 at lines 17-25).  The specification also discloses that MHC class I antigenic peptides must be generated by processing of antigen in the cytoplasm of cells by proteasomes and transported to the endoplasmic reticulum by TAP protein wherein the peptide [of the correct length and sequence based upon chemical and spatial complementarity to the peptide binding site of MHC class I] binds to MHC class I and is presented on the surface of APCs wherein it potentially can activate a CD8+ T cell [having a T cell receptor restricted to that complex of peptide/MHC I].  Protein antigens phagocytosed by a cell will enter the endosome and lysosomes and will not stimulate CD8+ T cells in general (although there is a small amount of cross-presentation to MHC class I molecules with low efficiency) (see paragraph spanning pages 2-3, page 3 at lines 20-23)), wherein they are degraded into small peptides and some of these can bind to MHC class II [again based upon chemical and spatial complementarity of the peptide sequence to the MHC class II binding groove, which is open on both ends] (page 3 at lines 11-20).  

The specification discloses that in one embodiment, each antigen segment can comprises 8-50 amino acid residues (page 4 at lines 28-29), and may or may not comprise a cleavage site, such as a cathepsin S cleavage site (SEQ ID NO: 9).  (See page 4 at lines 30-36, page 5 at lines 1-2).  The specification further discloses that the multi-antigen fusion protein connected through cleavage site of cathepsin can be effectively presented by antigen-presenting cells via the MHC-I pathway, and can stimulate both CD8+ T cells and CD4+ T cells (sentence spanning pages 8-9).  

With regard to the issue of “at least one cleavage product” that is recited in instant dependent claim 14, the art recognizes that flanking sequences surrounding a peptide of interest that binds to a MHC class I molecule influence the processing and presentation of CTL epitopes (MHC class I binding peptides that induce a T cell response when bound to the MHC class I molecule) (see Eisenlohr et al (J. Exp. Med. 1992, 175: 481-487, of record), Shastri et al (J. Immunol. 1995, 155: 4339-4346, of record), Bergmann et al (J. Immunol. 1996, 157: 3242-3249, of record), Wang et al (Cell. Immunol. 1992, 143: 284-297, of record), Perkins et al (J. Immunol. 1991, 146(7): 2137-2144, of record), Theobald et al (J. Exp. Med. 1998, 188(6): 1017-1028, of record), and Gileadi et al (Eur. J. Immunol. 1999, 29: 2213-2222, of record), that immunodominance can be affected by the context of the epitope within the protein molecule and that junctional neoepitopes can be created (Perkins et al) or that immunodominant epitopes can be completely silenced by contiguous sequences (Wang et al). This means with regard to claim 14, that the position of the predetermined CD8+ epitope peptide (i.e., class I MHC binding and restricted peptide) and the flanking sequence context in which it is embedded can influence the functional property of being a “cleavage product”. The claim encompasses embodiments in which the LRMK sequence is contiguous or proximal within any distance of/to N or C-terminally to the predetermined CD8+ epitope peptide, as well as embodiments in which the antigen segment in which the predetermined CD8+ epitope peptide is present does not comprise N-and/or-C-terminal amino acid sequences that flank the said epitope in the protein of origin from which the epitope derives.  Additionally, claim 14 recites that at least one cleavage product of the at least one of the antigen segments is a predetermined CD8+ T cell epitope or” (an alternative limitation “or”) a predetermined CD4+ T cell epitope.

The specification does not disclose a definition, limiting or otherwise, nor a representative number of species of the functionally recited element “a cell-penetrating element sequence” that is recited in instant dependent claim 6. 

With regard to a lack of structure/function between the primary amino acid sequence of an antigen segment and the presence of the said epitopes, these segments and the epitopes cannot be envisioned a priori.  A method of discovery would have to be employed to determine them.  


Therefore, it appears that the instant specification does not adequately disclose the breadth of the fusion protein/composition thereof recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of such fusion protein/composition thereof before the filing date of the claimed invention.    

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 12/1/21 on pages 5-7.  

Applicant argues that at representative number of species of claim 1 are disclosed in examples of the specification as seen on page 14, citing for example fusion proteins directed to HPV 16E7 and survivin in Examples 6 and 9.

However, one species of polypeptide from one virus and one species of polypeptide from one tumor antigen protein are not representative of the genus for the reasons enunciated in the instant rejection.  In addition, it is not even clear from the specification, what portion or portions correspond to the CD4 and/or CD8 T cell epitopes therein.

Applicant argues that since claim 1 requires that each of the antigen segments is directly connected to one another by one of the cleavage site sequences, this excludes the possibility of other amino acid flanking sequences around the antigen segment, any length of antigen segment, or any position of the LRMK relative to the antigen segment, and are demonstrated in the examples of the specification. 

However, these said examples do not constitute a representative number of species for the reasons enunciated in the instant rejection.   

Applicant asserts that the term “cell-penetrating peptide sequence” should be interpreted as a sequence that was known or tested in the art to be capable of penetrating cell membrane before or at the time of the filing of this application, and therefore had position of the fusion protein of claim 6.

However, there is no evidence for a representative number of species thereof, nor for a structure/function relationship. 

5.  Claims 1-3, 6, 7 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

This is a new ground of rejection necessitated by Applicant’s amendment filed 12/1/21.

Claim interpretation:  There is no definition in the specification for the limitation “antigen segments”. In the absence of a limiting definition, the said limitation is being interpreted as the “antigen segments” collectively (but not each) comprise at least one predetermined CD8+ T cell epitope and at least one predetermined CD4+ T cell epitope, or that each antigen segment can comprise at least one predetermined CD8+ T cell epitope and at least one predetermined CD4+ T cell epitope. Note that newly added claim 14 appears to recite that the at least one of the antigen segments can comprise just one or the other of the T cell epitopes.  A CD8+ T cell epitope is generally length limited to the length that can span the length of the closed peptide binding groove of a MHC class I molecule (generally 8-10 amino acid residues in length) and when so bound, induce a CD8+ T cell response.  A CD4+ T cell epitope is one that can bind in the MHC class II binding groove and when so bound induce a CD4+ T cell response.

The specification does not disclose how to make and/or use the instant invention:
a fusion protein/composition thereof for administration to a human subject, comprising two or more antigen segments and one or more cleavage site sequences located between the antigen segments,
	wherein each of the cleavage site sequences consists of LRMK (SEQ ID NO: 9) that is a cleavage site of cathepsin S, each of the antigen segments is directly connected to one another by one of the cleavage site sequences, the antigen segments are derived from a viral antigen or tumor antigen and are 15-35 amino acids in length,  and the antigen segments either individually or collectively comprise at least one antigen segment comprising a predetermined CD8+ T cell epitope and at least one antigen segment comprising a predetermined CD4+ T cell epitope (instant base claims 1 and dependent claim 7, respectively), and including the limitations recited in the following dependent claims:
wherein the fusion protein comprises greater to or equal to 3 antigen segments (dependent claim 2), 
wherein the fusion protein comprises greater than or equal to 5 antigen segments (dependent claim 12), or 
wherein the fusion protein comprises greater than or equal to 10 antigen segments (dependent claim 13), or 
wherein at least one of the antigen segments contains a cleavage site sequence LRMK and at least one cleavage product of the at least one of the antigen segments is a predetermined CD8+ T cell epitope or a predetermined CD4+ T cell epitope (dependent claim 14).  

The specification has not enabled the breadth of the claimed invention because the claims encompass a broad genus of fusion proteins comprising a broad genus of antigen segments from a viral antigen or a tumor antigen comprising one or a combination of both of at least one predetermined CD8+ T cell epitope and/or at least one predetermined CD4+ T cell epitope wherein undue experimentation would be required to make the full breadth of the genus of the fusion protein of the claimed invention, and wherein undue experimentation would be required to determine which embodiments out of a potentially large number thereof are operable for their recited purpose.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used over their full breadth for their recited purpose in administration to a human subject without undue experimentation.   

The disclosed use for the fusion protein for administration to a human subject is for simultaneously stimulating CD4+ and CD8+ T cell immune responses, for immune-diagnosis (although in vivo administration is not disclosed for this purpose), or as a prophylactic or therapeutic vaccine (e.g., page 1 at lines 1-8, page 12 at lines 31-35, sentence spanning pages 12-13), including for treatment and/or prevention of a bacterial, viral, autoimmune, tumor or a combination thereof (page 6 at lines 32-35).  

The instant specification discloses that vaccine proteins are delivered to antigen presenting cells (APCs) such as dendritic cells, that Th CD4+ T cells can stimulate and amplify cytotoxic CD8+ T cells and provide help to B cells to produce antibodies and that CD8+ cytotoxic T cells (CTLs) can specifically recognize and “dissolve” [lyse] target cells containing target antigens.   The specification further discloses that activation of specific CD8+ T cells depends on the antigen that can be efficiently presented to MHC class I molecules (or HLA-I in humans) (page 2 at lines 17-25).  The specification also discloses that MHC class I antigenic peptides must be generated by processing of antigen in the cytoplasm of cells by proteasomes and transported to the endoplasmic reticulum by TAP protein wherein the peptide [of the correct length and sequence based upon chemical and spatial complementarity to the peptide binding site of MHC class I] binds to MHC class I and is presented on the surface of APCs wherein it potentially can activate a CD8+ T cell [having a T cell receptor restricted to that complex of peptide/MHC I].  Protein antigens phagocytosed by a cell will enter the endosome and lysosomes and will not stimulate CD8+ T cells in general (although there is a small amount of cross-presentation to MHC class I molecules with low efficiency) (see paragraph spanning pages 2-3, page 3 at lines 20-23)), wherein they are degraded into small peptides and some of these can bind to MHC class II [again based upon chemical and spatial complementarity of the peptide sequence to the MHC class II binding groove, which is open on both ends] (page 3 at lines 11-20).  

The specification discloses that each antigen segment can comprises 8-50 amino acid residues in one embodiment (page 4 at lines 28-29), and may or may not comprise a cleavage site, such as a cathepsin S cleavage site (SEQ ID NO: 9).  (See page 4 at lines 30-36, page 5 at lines 1-2).  The specification further discloses that the multi-antigen fusion protein connected through cleavage site of cathepsin can be effectively presented by antigen-presenting cells via the MHC-I pathway, and can stimulate both CD8+ T cells and CD4+ T cells (sentence spanning pages 8-9).  

The specification discloses two species of artificial multi-antigen fusion protein, “ESAT6/CFP10” (SEQ ID NO: 1) (Mycobacterium tubercule bacillus ESAT6 and CFP10 proteins, page 11 at lines 12-14, Example 1) and HPV16-E7 multi-antigen fusion protein (see the description of the drawings for Figures 2 and 4).   The specification discloses at Example 1 that SEQ ID NO: 1 comprises 282 amino acid residues that comprises long contiguous sequences larger than those that can bind to MHC class I certainly, and generally longer than those that bind to MHC class II, interspersed with cathpesin S cleavage sites, i.e.,  63 amino acid residues, 25 amino acid residues, 35 amino acid residues and 98 amino acid residues, these portions interspersed by the cathepsin S linker LRMK (SEQ ID NO: 9); however, the specification does not disclose if the contiguous subsequences are subsequences of the ESAT6 or CFP10 proteins or if they are fused multiple MHC class I and/or MHC class II binding peptide sequences.  If the said contiguous subsequences are natural subsequences of the ESAT6 or CFP10 proteins, these presumably contain natural sites permissive of in vivo processing in an APC to MHC class I binding peptides.  The specification further discloses an antigen fusion protein from ovalbumin protein (OVA), but does not disclose the makeup thereof (Example 3).  The specification also discloses a survivin antigen fusion protein, but does not disclose its components nor their orders (Example 9).  

Evidentiary reference HLA Nomenclature 2015 (of record) teaches that there are over 12,542 human MHC molecules alone.  The fusion protein also comprises antigen segments comprising or consisting of predetermined T cell epitopes from multiple antigens from the universe of all antigens (all claims exclusive of claim 3), including from a viral, bacterial, parasite, chlamydial or tumor antigen (claim 3).  

Viruses are prokaryotes.  Evidentiary reference Ali-Khan et al (Current Protocols in Protein Science, 2002: 22.1.-22.1.19, of record) underscores the breadth of the genus of antigens from natural repertoires.

Ali-Khan et al teach that most prokaryotes have genomes ranging from 1,000 to about 4,500 open reading frames (ORFs), that there is minimal post-translational processing of proteins, and therefore the maximum number of unique proteins that can be produced is close to the number of ORFs (see entire reference, especially page 22.1.2 at section spanning columns 1-2).  

Evidentiary reference Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74, of record) underscores that the number of cancer antigens are virtually unlimited and can be patient specific and not shared.

Schumacher and Schrieber teach that a large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific.  Deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual and predict potential neoantigens, and potential MHC binding peptides can be predicted, or isolated, and used to query T cell reactivity (para spanning pages 69-70, Fig. 1).  Schumacher and Schrieber further teach that “it should be kept in mind that the presence of a neoantigen does not equal the induction of T cell reactivity”, due to e.g., hindering activation of T cells by the tumor microenvironment (page 70 at para spanning cols 2-3).  Schumacher and Schrieber estimate the neoantigen repertoire in human cancer of 10 somatic mutations per Mb of coding DNA corresponds to about 150 nonsynonymous mutations within expressed genes (Fig. 2) (see entire reference).  

The specification discloses:  “In the present invention, the sequence of  [an] antigen segment may be from any polypeptide capable of stimulating [an] immune response, preferably a sequence capable of stimulating CD4+ or CD8+ T cell responses (i.e., T cell epitopes).” (See page 10 at lines 17-19).  Therefore, the antigen may also be from an artificial repertoire.

Thus, the genus of the predetermined T cell epitopes is broad, not only because they can derive from any antigenic protein, polypeptide, or peptide, wherein there is no upper limit to antigenic proteins or polypeptides, but also because the predetermined T cell epitopes reflect the breadth of the HLA class I and class II molecules (HLA molecules) and combinations thereof to which they are restricted and must bind as a prerequisite to being an epitope, i.e., the genus of epitopes is from any antigenic protein and binds to any one of the human MHC molecules and elicits a T cell immune response when bound thereto.  Therefore, determining T cell epitopes for making the full breadth of the claimed fusion protein for administration to a human from the breadth of the genus of antigenic polypeptides or proteins for every MHC or MHC combination (the latter is the case when the antigen segment comprises both classes of T cell epitopes) and testing them for their ability to induce an immune response in vivo and additionally to test for therapeutic and/or prophylactic efficacy constitutes undue experimentation.
 
With regard to the use of the claimed fusion protein, the art recognizes that flanking sequences surrounding a peptide of interest that binds to a MHC class I molecule influence the processing and presentation of CTL epitopes (MHC class I binding peptides that induce a T cell response when bound to the MHC class I molecule) (see Eisenlohr et al, Shastri et al, Bergmann et al, Perkins et al, Theobald et al and Gileadi et al, all of record), that immunodominance can be affected by the context of the epitope within the protein molecule and that junctional neoepitopes can be created (Perkins et al) or that immunodominant epitopes can be completely silenced by contiguous sequences (Wang et al, of record). 

This means with regard to claim 14 that the position of the predetermined CD8+ epitope peptide (i.e., class I MHC binding and restricted peptide) and the flanking sequence context in which it is embedded can influence whether or not the predetermined T cell epitope is a “cleavage product”. The claim encompasses embodiments in which the LRMK sequence is contiguous or proximal within any distance of/to N or C-terminally to the predetermined T cell epitope peptide, as well as embodiments in which the antigen segment in which the predetermined T cell epitope peptide is present does not comprise N-and/or-C-terminal amino acid sequences that flank the said epitope in the protein of origin from which the epitope derives.  

In addition to claim 14, context of the predetermined T cell epitope(s) and LRMK is also relevant to the function of the fusion protein when it is administered to a human subject for the purposes disclosed in the specification, as the predetermined T cell epitopes must be embedded in a context in the antigen segment wherein the addition of the LRMK and/or other flanking amino acid sequences do not negatively influence the liberation (processing) of the predetermined T cell epitopes.  These said processing considerations are also relevant to experimentation in making the claimed fusion protein and determining the operative embodiments over the full scope of the claimed invention, as liberation/cleavage/processing of the predetermined T cell epitopes in a cell in a human in vivo are key to the intended use of the product.  The relevant factors for predetermined T cell epitope liberation in that context include the position of the predetermined T cell epitope in the embedding sequence, how much of the natural flanking sequences are present, the position of the LRMK relative to the predetermined T cell epitope, and the absence of any flanking sequences that can create neoepitopes that can impede the processing of the predetermined T cell epitope. Due to the “comprising” language in the claims, the claims allow for other amino acid flanking sequences around the antigen segment, any length for the antigen segment, any position for the predetermined T cell epitope within the antigen segment, any position of LRMK relative to the predetermined T cell epitope.  A consideration especially with class I MHC binding epitopes (CD8+ T cell epitopes) that length of the epitope peptide is important due to the closed nature of the MHC class I peptide binding groove), and any additional flanking amino acid residues that are appended to the predetermined CD8+ T cell epitope have the potential to abrogate binding to a cognate MHC class I molecule, resulting in an inoperable fusion protein.

There is insufficient guidance in the specification as to how to make and/or us the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on page 7 of the response filed 12/1/21.

However, the instant rejection is maintained for the reasons enunciated therein.

6.  Applicant’s amendment and response filed 12/1/21 has overcome the prior rejection of record of claims 1, 6 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.  No claim is allowed.

8.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644